                                                                                                                           CLERK'S OFFICE U.S. DIST. COURT
                                                                                                                                  AT ROANOKE, VA
AO 91 (Rev. 11/11) Criminal Complaint                                                                                                  FILED


                                    UNITED STATES DISTRICT COURT
                                                                        for the
                                                  Western District of Virginia

                  United States of America                                  )
                             v.                                             )
                 Desmond Lamar HAYNES
                                                                            )       CaseNo.        f \q ~5Lp
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                          Defendant(s)


                                                    CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      May 24, 2019                       in the county of                    Roanoke             in the
      Western          District of _ ____:Vc.:..:ir.s~.g:..:...in:.:.:ia=---- , the defendant(s) violated:

             Code Section                                                               Offense Description
Title 21, United States Code,                      Did knowingly Distribute and possessd with intent to distribute a
Sections 841(a)(1) and (b)(1)(C)                   methamphetamine mixture, a schedule II controlled substance, in violation of
                                                   Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).




          This criminal complaint is based on these facts:
See Attached Affidavit




          "if Continued on the attached sheet.



                                                                                                             Ryan Sloan DEA TFO
                                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             05/24/2019
                                                                                                                Judge 's signature

City and state:                         Roanoke, Virginia                                 Robert Ballou, United States Magistrate Judge
                                                                                                              Printed name and title




          Case 7:19-mj-00056-RSB Document 1 Filed 05/24/19 Page 1 of 5 Pageid#: 1
                    AFFIDAVIT IN SUPPORT OF CRIMINAL
                      COMPLAINT AND ARREST WARRANT

     I, Ryan A. Sloan, being duly sworn, depose and state as

follows:

     1.    I have been employed    with the Roanoke Police

Department since 2008 and have been a Narcotics Detective with

the Roanoke Police Narcotic and Organized Crime Unit since 2013.

I have been a     Task Force Officer    with the Drug Enforcement

Administration since 2015. During this time I have participated

in numerous state and federal narcotic investigationsresulting

in the arrest and conviction of drug distributors, and seizure

of quantities of controlled substances.         Many of these

investigations have dealt with the distribution and use of

methamphetamine, a schedule II controlled substance.          I have

received extensive training in drug identification, drug

distribution methods, and drug enforcement techniques         ~rom   both

state and federal agencies. I am familiar with the use, effects,

distribution techniques, appearance, and method of manufacture

of controlled substances, to include methamphetamine.

     2.    This affidavit is submitted in support of the

following:

             a.   A criminal complaint and an arrest warrant

charging Desmond Lamar HAYNES did knowingly distribute and

possess with intent to distribute a measureable quantity of




 Case 7:19-mj-00056-RSB Document 1 Filed 05/24/19 Page 2 of 5 Pageid#: 2
methamphetamine mixture, a schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841(a) (1)

and (b) ( 1) ( C) .

       3.   This affidavit contains information necessary to

support probable cause.      The information contained in this

affidavit is not intended     ~o   include each and every fact and

matter observed by or known to the United States.

       4.   During this investigation, law enforcement officers

utilized a confidential source.       This confidential source (CS)

has provided law enforcement with both reliable and credible

information during this investigation and are supported by

undercover audio and visual recording equipment that were

present during all controlled purchases.

       5.   During May 2019, law enforcement utilized a       (CS)

to conduct multiple controlled purchases of methamphetamine from

Desmond Lamar HAYNES.      Prior to each controlled purchase the(CS)

and his/her vehicle were searched for controlled substances and

US Currency to insure integrity        of the purchase.     During each

controlled purchase the (CS) was outfitted with undercover

devices equipped with audio and visual recording capabilities to

capture any evidence.      At the conclusion of each controlled

purchase the (CS) and his/her vehicle would be searched again to

insure integrity of the purchase.        Law enforcement field tested

the purchased methamphetamine, whic.h yielded positive results




  Case 7:19-mj-00056-RSB Document 1 Filed 05/24/19 Page 3 of 5 Pageid#: 3
                                                                  {fCfmj5eo
before sending to the DEA Mid Atlantic Laboratory for further

testing.    Furthermore, the recorded evidence positively

identified Desmond Lamar HAYNES as the only distributor of the

methamphetamine to the (CS) and the one taking the recorded US

Currency   provide~   to the (CS) prior to the purchase by law

enforcement.

     6. On May 24, 2019, law enforcement executed a federal

search warrant at 202 HARRISON AVE Roanoke, Virginia, which law

enforcement identified as the residence of Desmond Lamar HAYNES.

Located inside the residence by law enforcement was

approximately 559.8 gross grams of suspected cocaine, 197.0

gross grams of suspected methamphetamine and a Glock Model 27

.40 Cal handgun. Both substances were field tested and tested

positive for cocaine and methamphetamine. All three items were

located in the bedroom within close proximity to HAYNES at the

time of the execution of the search warrant.



     Based on the information provided in this affidavit,

probable cause exists to believe that Desmond Lamar HAYNES did

knowingly distribute and possess with the intent to distribute

more a measureable quantity of methamphetamine mixture, a

Schedule II controlled substance, in violation of Title 21,

United States Code, Sections 841 (a) (1) and (b) (1) (C) .




 Case 7:19-mj-00056-RSB Document 1 Filed 05/24/19 Page 4 of 5 Pageid#: 4
     FURTHER



                            Ryan A. Sloan   sk Force Officer
                            DRUG ENFORCEMENT ADMINISTRATION


     Sworn to before me this the        ~
                                            1/.d-day   of May, 2019.



iG2             ~
Honorable Robert S. Ballou
UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF VIRGINIA




 Case 7:19-mj-00056-RSB Document 1 Filed 05/24/19 Page 5 of 5 Pageid#: 5
